Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 9



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                      Case No.

 DEBORAH DAVIS,

                              Plaintiff,
 vs.

 CANES BAR & GRILL OF SOUTH FLORIDA, INC,
 d/b/a SANDBAR GRILL,

                   Defendant.
 ________________________________/
                                                  COMPLAINT

            Plaintiff, DEBORAH DAVIS, (hereinafter “Plaintiff”) by her undersigned counsel, hereby

 files this Complaint and sues, CANES BAR & GRILL OF SOUTH FLORIDA, INC d/b/a

 SANDBAR GRILL, (hereinafter “Defendant”) for injunctive relief pursuant to the Americans with

 Disabilities Act, 42 U.S.C. § 12181, et seq., and 42 U.S.C. §12131-12134 (hereinafter the

 “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), the

 Florida Americans With Disabilities Accessibility Implementation Act and the Florida

 Accessibility Code for Building Construction1 (hereinafter collectively referred to as “FACBC”).

                                                 JURISDICTION

            1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

 violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

            2.      This Court also has pendant jurisdiction over all State law claims pursuant to Title

 28 U.S.C. § 1367(a).



 1
     Florida Statutes §§ 553.501 through 553.513 and Florida Building Code Chapter 11.


                                                                                                      1
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 9



        3.      Venue in this district is proper under Title 28 U.S.C. § 1391, since all acts or

 omissions giving rise to this action occurred in the Southern District of Florida, Miami Dade

 County, Florida, and the subject Premises is located in Miami Dade County, Florida.

                                              PARTIES

        4.      Plaintiff, Deborah Davis, is a resident of the State of Florida, is sui juris, and is a

 qualified individual under the ADA and the FACBC who has been intentionally denied access to

 the Subject Premises as set forth more fully herein, and who will continue to be intentionally

 denied such access without the injunctive relief requested herein.

        5.   Ms. Davis is limited in one or more major life activities, as a result of a severe spinal

 cord injury which requires her to use a wheelchair to ambulate.

        6.   Ms. Davis is a mother, college graduate and professional who frequently travels locally

 and internationally, dines out often in her personal and professional capacities, and who is also an

 actively social, fiercely independent, and highly educated, individual.

        7.      Ms. Davis attempted to visit SANDBAR GRILL, the property which forms the

 basis of this lawsuit, on or about October 31, 2019, but was unable to access the bar counters nor

 the nearby seating which is serviced by wait staff.

        8.      Ms. Davis, a resident of South Florida who resides lives in proximity to the

 restaurant, will return to the subject premises once the architectural barriers to access and

 discriminatory policies and procedures violating the ADA and the FACBC are no longer present.

        9.      Similar to most able-bodied patrons, Ms. Davis and looks forward to revisiting

 SANDBAR GRILL to partake in the full and equal enjoyment of the amenities, goods, services,

 facilities, privileges, advantages and accommodations offered to the general public by this facility.




                                                                                                     2
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 9



 However, Plaintiff Davis is deterred from returning so long as the discriminatory barriers and

 policies described herein continue to exist at the Premises.

         10.        The facility is in an area frequently traveled by Plaintiff.

         11.        Ms. Davis has her own vehicle and does drive. She has visited the property, which

 forms the basis of this lawsuit and plan to return to the property to avail herself of the goods and

 services offered to the public at the property, and to determine whether the property has been made

 ADA compliant. Her access to the facility and/or full and equal enjoyment of the goods, services,

 facilities, privileges, advantages, and/or accommodations offered therein was denied and/or

 limited because of these disabilities, and will be denied and/or barriers to access and ADA

 violations which exist at the facility, including but not limited, to those set forth in the Complaint.

         12.        Independent of her personal desire to have access to this place of public

 accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

 situated disabled persons and an advocate of asserting her civil rights. In this instance, Plaintiff, in

 Plaintiff's individual capacity has visited the Premises, encountered barriers to access at the

 Premises, engaged and tested those barriers, suffered legal harm and legal injury and will continue

 to suffer such harm and injury as a result of the illegal barriers to access and the violations of the

 ADA set forth herein. It is Plaintiff's belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         13.        Defendant, CANES BAR & GRILL OF SOUTH FLORIDA, INC d/b/a

 SANDBAR GRILL, transacts business in the State of Florida and within this judicial district.

 Defendant is the owner and/or representative of the owners of SANDBAR GRILL which is the

 subject of this action, located on or about 3064 Grand Avenue Coconut Grove, Florida (hereinafter

 the “facility”).



                                                                                                       3
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 4 of 9



          14.      Upon information and belief SANDBAR GRILL opened in 2000 and conducted

 planning, designing, and building of its bar and aesthetic features prior to its opening.

          15.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

 Department of Justice, Office of the Attorney General, published revised regulations for Title III

 of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

 requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

 to conform to these regulations on or before March 15, 2012.1

          16.      This facility is considered “new construction” and is now required to follow

 the requirements of the 2010 ADA Standards, including both the Title III regulations at 28

 CFR part 36, subpart D; and the 2004 ADAAG at 36 CFR part 1191, appendices B and D.

          17.      Pursuant to 28 CFR part 36.406(a)(3) this facility is required to provide an

 accessible bar counter and accessible table seating spaces consistent with 2010 Standard § 902.

          18.      Pursuant to 28 CFR § 36.401(a), the facility is required to provide an accessible

 forward approach to a designed-integrated lowered section of any and all bar counters to be

 accessible in relation to the respective total number of standing and seating spaces at the bars as

 of the date of first occupancy and otherwise fully comply with 2010 ADA Standard § 902, 904,

 305 and 306.

          19.      The 2010 ADA Standards have been fully noticed, are readily available and easily

 referenced at 36 CFR § 1191, et seq., and consist of the 2004 ADAAG and the requirements

 contained in subpart D of 28 CFR part 36.




 1
   "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply
 with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not required
 to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR §36.304(d)(2)(i),
 however, the violations described herein violate both the 1991 Standards as well as the 2010 Standards.

                                                                                                                     4
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 5 of 9



        20.     Pursuant to 28 CFR part 36.406(a)(3), this facility is required to comply with the

 2010 ADA Standards of the date when the last application for a building permit or permit extension

 is certified to be complete by a State, county, or local government (or, in those jurisdictions where

 the government does not certify completion of applications, if the date when the last application

 for a building permit or permit extension is received by the State, county, or local government) is

 on or after March 15, 2012, or if no permit is required, if the start of physical construction or

 alterations occurs on or after March 15, 2012.

        21.     Plaintiff further alleges that Defendant’s in-house design committee approved the

 use of the inaccessible designs with deliberate and indifference to, and disregard for, Plaintiff and

 those similarly situated.

        22.     Plaintiff further alleges that Defendant’s in-house design committees uniformly

 created a policy of inaccessibility throughout this facility, thereby further serving to isolate

 Plaintiffs, both physically and emotionally, and denying them the full enjoyment of the amenities,

 services, privileges, activities and accommodations of the facility.

        23.     As a result, and for additional reasons set forth herein, it cannot reasonably be

 denied that Defendant has intentionally discriminated against these Plaintiffs and all those

 similarly situated.

        24.     The egregiousness of Defendant’s offending conduct, including the existence of

 discriminatory policies and procedures, combined with denying access to individuals with

 disabilities such as the Plaintiffs and others similarly situated, compel this Court to retain

 continuing jurisdiction and oversight over this action until it is absolutely clear the offending

 conduct set forth herein cannot reasonably be repeated and Defendant be allowed to return to their

 discriminatory ways, including re-implementing discriminatory policies and procedures.



                                                                                                    5
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 6 of 9



        25.      The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is structurally practicable. 42 U.S.C. §12183(a)(1).

        26.      The Defendant’s facility is a public accommodation and service establishment, and

 although required by law to do so, it is not in compliance with the ADA and ADAAG.

        27.      In this instance, Ms. Davis visited the facility and encountered barriers to access at

 the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access, and Defendant’s ADA violations set

 forth herein.

        28.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result of

 the ADA violations that exist at the facility and the actions or inactions described herein.

        29.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

 proper in this Court as the premises are located in the Southern District.

                            FACTUAL ALLEGATIONS AND CLAIM

        30.      Ms. Davis has attempted to and has, to the extent possible, accessed the facility, but

 could not do so because of her disabilities due to the physical barriers to access, dangerous

 conditions and ADA violations that exist at the facility that restrict and/or limit her access to the

 facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

 offered therein, including those barriers, conditions and ADA violations more specifically set forth

 in this Complaint.

        31.      Ms. Davis intends to visit the facility again in the near future in order to utilize all

 of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

 offered at the facility, but will be unable to do so because of her disability due to the physical

 barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict



                                                                                                       6
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 7 of 9



 and/or limit her access to the facility and/or accommodations offered therein, including those

 barriers conditions and ADA violations more specifically set forth in this Complaint.

         32.     Defendant has discriminated against Plaintiff and others with disabilities by

 denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

 advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

 and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv), and

 will continue to discriminate against Plaintiff and others with disabilities unless and until

 Defendants are compelled to remove all physical barriers that exist at the facility, including those

 specifically set forth herein, and make the facility accessible to and usable by persons with

 disabilities, including Plaintiff.

         33.     Defendant has discriminated against Ms. Davis by failing to comply with the above

 requirements. A specific, although not exclusive, list of unlawful physical barriers, dangerous

 conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because of her

 disability) to access the facility and/or full and equal enjoyment of the goods, services, facilities,

 privileges, advantages and/or accommodations of the facility include:

                                 INDOOR BAR & DINING AREAS

                          i. There are no accessible seating spaces at the main bar counter.
                         ii. There are no accessible seating spaces at tables near the main bar
                             counter.
                        iii. There are insufficient accessible seating spaces within the indoor
                             dining room in relation to the total number of seating spaces otherwise
                             available to able-bodied patrons.

                           OUTDOOR SIDEWALK & RAISED PATIO DINING AREAS

                        iv. There are no accessible seating spaces at the sidewalk dining area.
                         v. There is no accessible route to the raised outdoor patio dining area.
                        vi. There are no accessible seating spaces provided at the raised outdoor
                            patio dining area.



                                                                                                     7
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 8 of 9



                                            RESTROOMS

                       vii. There is no signage at the inaccessible restrooms informing of the
                            location of the accessible restroom(s).
                      viii. There is no accessible restroom provided as commodes, lavatories,
                            sufficient clear floor spaces, grab bars, are inaccessible.

         34.     The above listing is not to be considered all-inclusive of the barriers, conditions or

 violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

 inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

         35.     Ms. Davis has attempted to gain access to the facility, but because of her disability

 has been denied access to, and has been denied the benefits of services, programs, and activities

 of the facility, and has otherwise been discriminated against and damaged by Defendant, because

 of the physical barriers, dangerous conditions and ADA violations set forth above, and expects to

 be discriminated against in the future, unless and until Defendants are compelled to remove the

 unlawful barriers and conditions and comply with the ADA.

         36.     The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much difficulty

 or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, § 36.304.

         37.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

 is required to remove the physical barriers, dangerous conditions and ADA violations that exist at

 the facility, including those set forth herein.

         38.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have her reasonable attorney’s fees, costs and

 expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.



                                                                                                      8
Case 1:20-cv-20195-UU Document 1 Entered on FLSD Docket 01/16/2020 Page 9 of 9



           39.    Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

           WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent injunction

 enjoining Defendant from continuing is discriminatory practices, ordering Defendant to remove

 the physical barriers to access and alter the subject facility to make it readily accessible to and

 useable by individuals with disabilities to the extent required by the ADA, closing the subject

 facility until the barriers are removed and requisite alterations are completed, and awarding

 Plaintiff her reasonable attorney’s fees, expert fees, costs and litigation expenses incurred in this

 action.

                                               Respectfully submitted,

                                               s/ Lauren Wassenberg
                                               LAUREN WASSENBERG, ESQ.
                                               Attorney for Plaintiff
                                               Fla. Bar No. 34083
                                               1825 NW Corporate Blvd, Suite 110
                                               Boca Raton, Florida 33431
                                               Rule 2.516 Email Designation:
                                               Primary: WassenbergL@gmail.com
                                               Secondary: ADALawStaff@gmail.com




                                                                                                    9
